West, J.,
delivered the opinion of the court.
A. L. Hunt, the accused, having been convicted under the fourth count of an indictment charging that he did “feloniously keep and store ardent spirits in a yard, said yard not then and there being his bona fide home,” was sentenced to three months’ confinement in jail and to pay a fine of $250.00. He is here complaining of that judgment.'
The only assignment of error is that the evidence adduced on behalf of the Commonwealth was not sufficient to establish his guilt of the charge upon which he was convicted.
From the testimony introduced on behalf of the Commonwealth the jury were warranted in finding the following facts: The accused conducted a pool room on City Hall avenue, in the city of Norfolk. On the 24th day of December, 1921, W. B. Royster, while looking diagonally across the street from a window on the eleventh floor of the Royster building, saw a Ford automobile driven up in front of the accused’s pool room and saw a man get out of the machine and take several packages from it into the pool room and saw another take two or more packages from the automobile into the pool room. About twenty minutes later two police officers looking diagonally across the street from the same window saw several bundles lying on a roof which partly covered the yard in the rear of the accused’s pool room. While the officers were still looking out of the window, Royster pointed out to them a man wearing a light gray hat, then standing in front of the pool room, as the man *521he had seen about twenty minutes before carrying the two or more packages into the pool room. One of the officers, who was well acquainted with the accused,recognized the man pointed out by Royster to be the accused.
The officers went immediately to the pool room and recovered the bundles from the roof, each of which was found to contain ten pints of corn whiskey, wrapped in newspaper and tied with strings. A bundle of like kind was found on the ground in the back yard, just below the place where the bundles were on the roof, and, though broken open, contained five pints of corn whiskey. The bottles and the whiskey found in all the bundles were the same kind and all the packages corresponded in general appearance with the packages which Royster had seen taken from the automobile and carried into the pool room.
There were four door entrances to the back yard, the first door, which was open, leading from the rear office of the pool room; the second from a cafe adjacent to the back yard on the east, which was locked and in disuse; the third from a repair shop adjacent to the cafe on the south, which was nailed and fastened and apparently in disuse, rubbish being piled up more than' a foot high on the yard side and cobwebs extending from the door to the facing thereof; and the fourth from a garage adjacent on the west, which was at the time of their visit fastened from the inside by means of a staple and hook.
The bundle of whiskey found on the ground was about three feet from the open door of the office of the pool room, and about the same distance from the closed door leading to the garage.
The accused testified that he did not own the whiskey or know of its existence; that the only light gray hat owned by him had been purchased since his arrest; that he did not .carry any bundles from the automobile into *522Ms pool room and had not been in front of the pool room for some hours prior to the time the officers followed Mm into the pool room on Ms return thereto, and placed him under arrest; that the pool room was used by many people, any of whom might have placed the whiskey where it was found; that the tMrd door was in use and had been recently used for the sale of equipment owned by the repair shop, and that the fourth door leading to the garage was in constant use at all times.
A; Sutherland, Hunt’s partner, testified that he knew notMng of the existence of the wMskey and corroborated Hunt.in Ms statement about the doors leading to the back yard, and also testified that for at least thirty minutes prior to the arrival of the officers he and the accused had been standing directly in front of the aforesaid restaurant and did not see the automobile referred to by the witness, Boyster.
Garland Smith, a witness for the defense, testified that he was manager of the garage and vulcanizing plant; that Ms employees used the yard in question as a place to repair tires; that the door leading to the yard from his place was constantly used, and until about two months prior to the raid was constantly open; that finding a number of tires and some equipment had been stolen about two months before the raid he placed a hook upon the door, but that the door was only locked at mght.
Upon the whole testimony the jury, after being fully instructed by the court as to the law, and hearing the arguments of counsel, found the accused guilty of the unlawful possession of wMskey, as charged in the fourth count of the indictment. The trial judge, who saw and heard the witnesses testify, declined to disturb the verdict and entered a final judgment thereon. It was for the jury to settle the conflicting statements in the-tes*523timony, all of which they have decided adversely to the accused.
Without further discussion of the evidence it is sufficient to add that the ease is clearly one in which we cannot say the verdict is plainly wrong or without evidence to support it. We cannot, therefore, disturb the finding of the. jury or the judgment of the trial court.

Affirmed.